Exhibit 99.2 Management’s Discussion & Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements for the period ended September 30, 2010, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2009.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of boe equivalents is contained in the “Advisories” section located at the end of this document. The interim consolidated financial statements and comparative information has been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).Amounts presented in the MD&A are stated in thousands (000’s) of dollars except per share and per boe amounts, unless otherwise stated.This document is dated as at November 4, 2010. I. Compton’s Business Compton Petroleum Corporation is a public company actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton currently pursues three deep basin natural gas plays:the Rock Creek sands at Niton in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Southern Plains sands in southern Alberta.In addition, the Corporation has an exploratory play at Callum/Cowley/Todd Creek in the Foothills area of southern Alberta.Each of these natural gas plays have multi-zone potential, providing future development and exploration opportunities.Natural gas represents approximately 84% of reserves and production. II. Results of Operations three months ended September 30, nine months ended September 30, Average production (boe/d) Capital expenditures(2) $ Cash flow(1)(2) $ Per share:basic $ diluted $ Operating loss(1)(2)(3) $ ) $ ) $ ) $ ) Net earnings (loss) (3) $ ) $ $ ) $ Per share: basic $ ) $ $ ) $ diluted $ ) $ $ ) $ Revenue, net of royalties $ Field netback (per boe)(1)(2) $ Cash flow, operating loss and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation Nine months ended September 30, 2010 includes non-recurring costs of $14.8 million related to surplus office lease costs Management’s Discussion & Analysis - 1 - Compton Petroleum - Q3 2010 Compton anticipates the current low price level for natural gas will remain through 2011 resulting in Management’s continued prudent approach to capital investment decisions.Management will continue to focus on its strategy of optimizing asset value, reducing costs, and carefully managing the Corporation’s capital structure.This approach has improved Compton’s operating efficiencies and partially offset the impact of lower natural gas prices on cash flows generated by operations. Continuing in the third quarter of 2010, the Corporation once again exceeded Management’s base case expectations, resulting in guidance remaining at the upper end of the volume range and the lower end of the operational costs range.Results of the third quarter included: · production for the quarter was 15,931 boe/d (included is 15 days of production for Gilby prior to the property sale close on July 15, 2010); · reduced operating and administrative expenses by a combined $3.2 million from the third quarter of 2009; · improved drilling methods at Niton, which resulted in higher average initial production rates and lower drilling costs; · initiated development programs in High River with the refracture of two wells, resulting in average production that is three-times previous levels; · completed the sale of $35.2 million in assets at Gilby on July 15, 2010; · the Plan of Arrangement (the “Arrangement”) which was completed subsequent to the quarter end, on October 18, 2010; reducing Compton’s total amount of debt outstanding at December 31, 2009, by approximately $220.3 million, from $627.6 million to $407.3 million (excluding the US$45 million Mandatory Convertible Notes), strengthening its capital structure and improving liquidity (see Liquidity and Capital Resources – Senior Term Notes); and · Increased the Senior Bank Facility to an authorized limit of $225.0 million, comprised of a revolving term facility authorized at $210.0 million and a revolving working capital facility authorized at $15.0 million, added two new members to the syndicate, and reduced the interest margin by 0.50% from previous levels. Compton’s focus on evaluating assets, drilling and operating practices and implementing cost control initiatives over the past year is resulting in improved returns on investment. CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. three months ended September 30, nine months ended September 30, Cash flow from operating activities $ Plus:Terminated surplus office lease costs - - - Less:Change in non-cash working capital ) Cash flow(1) $ Per share-basic $ -diluted $ Cash flow is a non-GAAP measure that is defined in this document Management’s Discussion & Analysis - 2 - Compton Petroleum - Q3 2010 Cash flow for the third quarter of 2010 decreased by approximately $4.2 million or 58% compared to 2009 as a result of: · an 18% decline in natural gas production volumes to 81 mmcf/d from 99 mmcf/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures and the impact of property sales completed in 2010; · a 24% decline in liquids production volumes to 2,452 bbls/d from 3,208 bbls/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures and the impact of property sales completed in 2010; · the effect of a 5.0% overriding royalty on revenue in 2010; · reduced realized risk management gains of $3.6 million in 2010 compared to $12.9 million in 2009; and · a $1.2 million increase in asset retirement expenditures for abandonment and reclamation work. These factors were partially offset by: · higher average realized natural gas prices, excluding financial hedges, which increased 22% to $3.84 per mcf in 2010 compared to $3.14 per mcf in 2009; · higher average realized liquids prices, which increased 7.2% to $59.39 per bbl compared to $55.42 per bbl in 2009; · reduced operating and administrative costs, which resulted in combined savings of approximately $3.2 million in 2010; and · strategic review and restructuring costs of $nil for 2010 compared to $0.5 million in 2009. Cash flow for the nine months ended September 30, 2010, decreased by $3.1 million or 8% from the comparable period in 2009 as a result of: · a 15% decline in natural gas production volumes to 92 mmcf/d from 108 mmcf/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures and the impact of property sales completed in 2010; · a 15% decline in liquids production volumes to 2,919 bbls/d from 3,429 bbls/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures and the impact of property sales completed in 2010; · the effect of a 5.0% overriding royalty on revenue in 2010; · reduced risk management gains in 2010 of $7.9 million compared to $26.3 million in 2009; and · a $6.9 million increase in asset retirement expenditures for abandonment and reclamation work. These factors were partially offset by: · higher average realized natural gas prices, excluding financial hedges, which increased 12% to $4.59 per mcf in 2010 compared to $4.09 per mcf in 2009; · higher average realized liquids prices, which increased 36% to $64.71 per bbl compared to $47.60 per bbl in 2009; · reduced operating and administrative costs, which resulted in combined savings of approximately $9.7 million in 2010; and · strategic review and restructuring costs of $nil for 2010 compared to $3.3 million in 2009. Management’s Discussion & Analysis - 3 - Compton Petroleum - Q3 2010 NET EARNINGS (LOSS) Net loss for the third quarter of 2010 was $4.3 million, an earnings decrease of $17.3 million when compared to the $13.0 million net earnings in the same period for 2009.In addition to the factors that impacted cash flow, third quarter 2010 results were affected by: · non-cash unrealized foreign exchange gains of $14.0 million in 2010 compared to $43.1 million in 2009; and · a decrease of $2.1 million in future income tax recoveries during 2010. These factors were partially offset by: · non-cash unrealized risk management gains of $5.6 million in 2010 compared to losses of $6.5 million in 2009; and · lower interest and finance charges of $4.8 million resulting from reduced debt levels in 2010 compared to 2009. Net loss for the nine months ended September 30, 2010, was $39.6 million, an earnings decrease of $55.1 million when compared to the $15.5 million net earnings in the same period for 2009.In addition to the factors that impacted year-to-date cash flow, results were affected by: · non-cash unrealized foreign exchange gains of $10.1 million in 2010 compared to $72.8 million in 2009; · one-time terminated office lease costs of $14.8 million in 2010; and · a $6.2 million decrease in future income tax recoveries in 2010. These factors were partially offset by: · non-cash unrealized risk management gains of $15.3 million in 2010 compared to losses of $8.9 million in 2009; and · lower interest and finance charges of $6.4 million resulting from reduced debt levels in 2010 compared to 2009. OPERATING EARNINGS (LOSS) Operating earnings (loss) is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings (loss) should not be considered more meaningful than or an alterative to net earnings (loss) as determined in accordance with GAAP.The following provides the calculation of operating earnings (loss). three months ended September 30, nine months ended September 30, Net earnings (loss), as reported $ ) $ $ ) $ Non-operational items Unrealized foreign exchange and other (gain) loss ) Unrealized market-to-market hedging (gain) loss ) ) Other expenses - Tax effect Operating loss(1) $ ) $ ) $ ) $ ) Per share-basic $ ) $ ) $ ) $ ) -diluted $ ) $ ) $ ) $ ) Prior periods have been revised to conform to current period presentation Management’s Discussion & Analysis - 4 - Compton Petroleum - Q3 2010 CAPITAL EXPENDITURES three months ended September 30, nine months ended September 30, Land and seismic $ Drilling and completions Alberta drilling credits ) - ) - Production facilities and equipment Asset retirement expenditures ) Corporate and other 89 Capital investment Acquisitions Property - Divestitures Property ) Overriding royalty - - ) - Acquisitions (divestitures), net ) Net capital expenditures $ ) $ ) $ ) $ Capital spending, before acquisitions and divestitures, increased by 44% in the third quarter, however decreased 28% on a year-to-date basis for 2010 compared to the same period in 2009.This continued to be lower than anticipated, largely due to the reduced costs of drilling and the deferral of capital expenditures as a result of weather related constraints, the implementation of the Alberta Drilling Credit program in 2010 that further offset capital expenditures, and higher asset retirement costs. The majority of the capital spending was directed towards the development of natural gas plays in the Southern Plains in the third quarter.Capital spending was directed towards the development of Compton’s core natural gas plays in the Southern Plains during the third quarter.Compton drilled or participated in a total of 4 wells (2.7 net), 3 of which were operated, during the third quarter of 2010 as compared to a total of 3 operated wells (1.7 net) drilled during 2009.Third quarter capital spending in 2010 also included the refracture of two wells in High River representing steps to redevelop the area. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities. Compton’s third quarter 2010 free cash flow deficit of $5.1 million is $7.0 million lower as compared to the third quarter of 2009 resulting from lower overall production volumes, higher asset retirement expenditures and higher capital expenditures in 2010.These were partially offset by the continuation of focused cost reduction initiatives.On a year-to-date basis, a free cash flow surplus of $8.2 million was an increase of $6.9 million over the same period in 2009.The 2010 increase reflects overall lower capital expenditures, higher asset retirement costs and the cumulative savings associated with the strategic review and restructuring and related initiatives. Management’s Discussion & Analysis - 5 - Compton Petroleum - Q3 2010 three months ended September 30, nine months ended September 30, Cash flow $ Less:capital investment ) Free cash flow $ ) $ $ $ PRODUCTION VOLUMES AND REVENUE three months ended September 30, nine months ended September 30, Average production Natural gas (mmcf/d) 81 99 92 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ Daily index $ WTI (US$/bbl) $ Edmonton sweet light ($/bbl) $ Realized prices(1) Natural gas ($/mcf) $ Liquids ($/bbl) Total ($/boe) $ Revenue (1) Natural gas $ Liquids Total $ Prior periods have been revised to conform to current period presentation Production volumes for the third quarter of 2010 were 19% lower than that of 2009 primarily due to the sale of assets at Niton and Gilby during 2010.In addition, natural declines and limited capital spending during 2010 contributed to the decline. Revenue for the third quarter of 2010 was comparable to the same period in 2009.Lower production volumes in 2010 were essentially offset by the higher realized natural gas and liquids prices when compared to 2009.Realized prices and revenues are before any hedging gains or losses.The impact from hedging on realized natural gas prices in the third quarter of 2010 was an increase of $0.42 per mcf, compared to $1.18 per mcf in 2009. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alterative to net earnings (loss) as determined in accordance with GAAP.The following provides the calculation of field netback and funds flow netback. Management’s Discussion & Analysis - 6 - Compton Petroleum - Q3 2010 three months ended September 30, nine months ended September 30, ($/boe) Realized price(1) $ Processing revenue Realized commodity hedge gain (loss) Royalties ) Operating expenses ) Transportation ) Field netback $ Administrative ) Interest ) Funds flow netback $ Prior periods have been revised to conform to current period presentation ROYALTIES three months ended September 30, nine months ended September 30, Crown royalties(1) $ Overriding royalty - - Other royalties Net royalties $ Percentage of revenues % Crown royalties are presented net of gas cost allowance Royalties as a percentage of revenues decreased for the third quarter of 2010 compared to 2009.Crown royalties in the quarter have decreased overall as a result of lower production.On a year-to-date basis Crown royalties were higher in 2010 than those in 2009.This was as a result of a reduction in the gas cost allowance of $4.4 million in the second quarter of 2010 relating to the Corporation’s capital expenditure program.The sale of an overriding royalty right to a third party also took effect for the fourth quarter of 2009. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates beginning in January 2011.These rate reductions are focused on lowering the progressive royalty rates applicable in a higher commodity price environment than that being experienced by the Corporation under current economic conditions.This change is not anticipated to have a near term impact on the Corporation given its current production profile and the outlook for gas prices remaining in the low range of the gas price cycle. OPERATING EXPENSES three months ended September 30, nine months ended September 30, Operating expenses ($000’s) $ Operating expenses ($/boe) $ Operating expenses per boe for both the third quarter and the first nine months of 2010 have increased from the comparable periods in 2009 11% and 5%, respectively.The increases were a result of reduced production levels in 2010, which were partially offset by cost savings arising from the cost control initiatives implemented in 2010.Higher per boe costs also reflect certain fixed cost components of operations that are not affected by production declines. Management’s Discussion & Analysis - 7 - Compton Petroleum - Q3 2010 TRANSPORTATION three months ended September 30, nine months ended September 30, Transportation costs ($000’s) $ Transportation costs ($/boe) $ Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government.Compton incurs charges for the transportation of its production from the wellhead to the point of sale. Transportation expenses per boe increased by 23% in the third quarter of 2010, and 5% on a year-to-date basis, over the comparable periods in 2009.The increase in transportation costs is attributable to an increase of approximately 25% in pipeline tariffs and $1.8 million (2009 – $1.1 million) pertaining to reclassified transportation costs from operating expenses for liquids trucking. ADMINISTRATIVE EXPENSES three months ended September 30, nine months ended September 30, Gross administrative expenses $ Capitalized administrative expenses ) Operator recoveries ) Administrative expenses $ Administrative expenses ($/boe) $ Administrative expenses per boe decreased in both the third quarter of 2010 and on a year-to-date basis for 2010 as compared to the same periods in 2009.The 2% reductions were achieved primarily as a result of cost control initiatives following the strategic review completed in 2009; however were partially offset by reduced production volumes for 2010. STOCK-BASED COMPENSATION three months ended September 30, nine months ended September 30, Stock option plan $ Employee share purchase plan Stock-based compensation $ The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain individuals, and to align their success with that of shareholders.Details relating to stock-based compensation arrangements are presented in Note 9 to the unaudited interim consolidated financial statements. Management’s Discussion & Analysis - 8 - Compton Petroleum - Q3 2010 OTHER EXPENSES three months ended September 30, nine months ended September 30, Terminated surplus office lease costs $
